NEESE, Senior District Judge,
concurring.
I agree that ERISA did not require Arbitrator Bowles to be bonded; that the appellants waived their right to assert that H 2 of the proposal of the Union trustees contravened the basic document of the Retirement Plan implicated; and that the judgment of the District Court, enforcing the arbitration-award, should be affirmed. However, I disassociate myself with parts of the reasoning expressed in Part II of the opinion of the majority of the Court:
As I view it, the reason ERISA did not require a bond of the Arbitrator was that he not performing any act constituting the “handling” of the Plan’s funds or property; so, I would adjudicate the issue of bonding solely and alone upon that ground. Accordingly, I would omit any discussion of the doctrine of arbitral immunity from civil liability which, it seems to me in this present context is redundant.